Exhibit 10.28(a)
MARKETAXESS SEVERANCE PAY PLAN
Effective August 1, 2006

 



--------------------------------------------------------------------------------



 



Exhibit 10.28(a)
TABLE OF CONTENTS

         
ARTICLE I — INTRODUCTION
    1    
ARTICLE II — DEFINITIONS AND INTERPRETATIONS
    1    
ARTICLE III — ELIGIBILITY TO PARTICIPATE
    5    
ARTICLE IV — BENEFITS PAYABLE FROM THE PLAN
    6    
ARTICLE V — HOW AND WHEN SEVERANCE WILL BE PAID
    7    
ARTICLE VI — MISCELLANEOUS PROVISIONS
    8    
ARTICLE VII — WHAT ELSE A PARTICIPANT NEEDS TO KNOW ABOUT THE PLAN
    9    
Claim Procedure
    9    
Plan Interpretation and Benefit Determination
    11    
Your Rights Under ERISA
    12    
Plan Document
    13    
Other Important Facts
    14  

 



--------------------------------------------------------------------------------



 



Exhibit 10.28(a)
MARKETAXESS SEVERANCE PAY PLAN
(for MarketAxess Holdings, Inc. and participating affiliates)
ARTICLE I — INTRODUCTION
     MarketAxess Holdings, Inc. (the “Company”) hereby establishes the
MarketAxess Severance Pay Plan (the “Plan”), effective as of August 1, 2006, to
provide severance benefits to certain employees of the Company and its
participating affiliates who suffer a loss of employment under the terms and
conditions set forth in the Plan. The Plan replaces and supersedes any and all
severance plans, policies and/or practices of the Company and its participating
affiliates in effect for covered employees prior to August 1, 2006. The Plan is
intended to fall within the definition of an “employee welfare benefit plan”
under Section 3(1) of the Employee Retirement Income Security Act of 1974, as
amended. No employee or representative of the Company, the Employers or any of
their affiliates is authorized to modify, add to or subtract from these terms
and conditions, except in accordance with the amendment and termination
procedures described herein.
ARTICLE II — DEFINITIONS AND INTERPRETATIONS
     The following definitions and interpretations of important terms apply to
the Plan.
     1. Agreement and General Release. The release executed by an Employee (in a
form acceptable to the Plan Administrator, in its sole and absolute discretion)
under which, among other things, the Employee releases and discharges all
Employers and related entities (as well as any third party for whom the employee
provides services on the Employer’s behalf) from all claims and liabilities
relating to the Employee’s employment with the Employer and/or the termination
of the Employee’s employment, including without limitation, claims under the
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Family and Medical Leave Act, the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, where applicable, the California Fair
Employment and Housing Act, the California Labor Code Sections 200 et seq., 510
et seq., 970 and 1959 et seq., defamation provisions of California Civil Code
Section 44 et seq., and the New York State and City Human Rights Laws (and
similar laws of any other state).
     2. Cause. Any one of the following reasons for the discharge or other
separation of an Employee from employment with the Employer:
          (i) any act or omission by the Employee resulting or intended to
result in personal gain at the expense of the Employer;

 



--------------------------------------------------------------------------------



 



          (ii) misconduct by the Employee, including, but not limited to
insubordination, dishonesty, fraud, incompetence, moral turpitude, willful
misconduct, failure to abide by the Employers’ policies, rules or procedures,
theft, violent acts or threats of violent acts, unauthorized possession of
alcohol or controlled substances on an Employer’s property, use of the
Employer’s property, facilities or services for unauthorized or illegal
purposes, or refusal to perform his or her duties or responsibilities for any
reason other than illness or incapacity;
          (iii) performance of duties for the Employer in a manner deemed by the
Employer as materially unsatisfactory;
          (iv) in the case where there is an employment agreement, change in
control agreement or similar agreement in effect between the Employee and the
Employer that defines “cause” (or words of like import), “cause” as defined
under such agreement; provided, however, that with regard to any agreement under
which the definition of “cause” only applies on occurrence of a change in
control, such definition of “cause” shall not apply until a change in control
actually takes place and then only with regard to a termination thereafter; or
          (iv) the improper disclosure by the Employee of proprietary or
confidential information or trade secrets of the Employer, or intellectual
property that the Employer is under a duty to protect (including software
licensed to the Employer under agreements prohibiting disclosure).
If an Employee is terminated from employment and it is subsequently determined
that, by virtue of conduct or circumstances, arising either before or after the
termination, the Employee or former Employee engaged in what would have
constituted Cause, the termination will be deemed to have been for Cause, and
the individual will be ineligible for benefits under the Plan. In such
circumstances, in the event that Plan benefits have already been paid by the
Employer, the Employer shall be entitled to recover any such benefits.
     3. Company. MarketAxess Holdings, Inc.
     4. Effective Date. August 1, 2006.
     5. Employee. Any active, regular, U.S.-based employee of an Employer and on
the Employer’s payroll other than an employee whose terms and conditions of
employment are covered by a collective bargaining agreement that does not
provide for participation in the Plan or an employee who is party to a formal or
informal written employment agreement with an Employer that either provides for
severance or other payments in the event of the individual’s termination of
employment or any other separation from service with the Employer or states that
no such payments will be made in that event. Notwithstanding the preceding
sentence, “Employee” also does not include any

2



--------------------------------------------------------------------------------



 



individual (i) designated by the Employer as an independent contractor and not
as an employee at the time of any determination, (ii) being paid by or through a
third party agency, (iii) designated by the Employer as a freelance worker and
not as an employee at the time of any determination, (iv) designated by the
Employer as an intern, summer intern or consultant, (v) designated by the
Employer as a seasonal, occasional, limited duration, leased or temporary
employee, during the period the individual is so paid or designated; any such
individual shall not be an Employee even if he or she is later retroactively
reclassified as a common-law or other type of employee of the Employer during
all or any part of such period pursuant to applicable law or otherwise.
     6. Employer. The Company and each affiliate or subsidiary of the Company
that participates in the Plan. As of August 1, 2006, the Employers are the
Company and MarketAxess Corporation.
     7. Participant. An Employee who meets the requirements for eligibility
under the Plan, as set forth in Article III of the Plan. An individual shall
cease being a Participant once all severance due to such individual under the
Plan has been paid (or, if earlier, upon the death of the Participant) and no
person shall have any further rights under this Plan with respect to such former
Participant.
     8. Plan Administrator. The Company including such other person or committee
appointed from time to time by the Company to administer the Plan. Until a
successor is appointed by the Company, except as otherwise indicated herein, the
Head of Human Resources of MarketAxess Corporation has been designated by the
Company to act on behalf of the Plan Administrator with day-to-day matters
regarding the Plan.
     9. Termination Date. The date designated by the Employer for each eligible
Employee on which such Employee will experience a Termination of Employment with
such Employer. Notwithstanding the foregoing, with respect to any eligible
Employee, the Employer reserves the right, in its sole and absolute discretion,
to change a previously designated Termination Date.
     10. Termination of Employment.
     A. The termination by an Employer of an Employee’s employment relationship
with the Employer as the result of a job elimination, job discontinuation,
office closing, staff reduction, organizational restructuring, or unsatisfactory
performance that does not constitute Cause.
     B. Notwithstanding the preceding paragraph, a Termination of Employment
does not include a discharge or other separation of employment under any of the
following circumstances:
          (i) for Cause;

3



--------------------------------------------------------------------------------



 



          (ii) an Employee’s retirement, voluntary resignation or job
abandonment (including, without limitation, the termination of employment for
excess absenteeism);
          (iii) an Employee’s death or disability; or
          (iv) the business or a portion of the business of an Employer is
(i) sold in whole or in part to another corporation, company or individual,
whether by sale of stock or assets, (ii) merged or consolidated with another
corporation, company or individual or is part of a similar corporate transaction
or (iii) outsourced to another corporation, company or individual, and the
Employee is offered employment with the purchaser or surviving business or the
corporation, company or individual to which the business is outsourced (whether
or not he or she accepts any such position with the purchaser, surviving
business or other company or individual) in a position (a) providing a rate of
compensation of at least 80% of the Employee’s compensation immediately prior to
the occurrence and (b) within 30 miles of the Employee’s current primary
worksite.
     The determination as to whether a discharge or other separation from
service is for Cause or is otherwise described in this Section will be made by
the Plan Administrator, in its sole and absolute discretion, and such
determination shall be final and binding on all affected Employees. An
Employee’s Termination of Employment shall occur on the last day of his or her
employment with the Employer.
     11. Week of Base Pay. The Employee’s weekly base salary (prior to tax
withholding) at the time of his or her Termination Date, excluding bonuses,
overtime pay, commissions, non-cash compensation, employer contributions to
employee benefit plans, incentive or deferred compensation or any other
additional compensation. However, it will include salary reduction contributions
made on an Employee’s behalf to any plan of the Employer under Section 125,
132(f) or 401(k) of the Internal Revenue Code of 1986, as amended. A Week of
Base Pay for a part-time Employee shall mean the average weekly pay for the
six-month period of payroll immediately preceding the Employee’s Termination
Date (with the same inclusions as for full-time Employees).
     12. Years of Service. As of the Employee’s Termination Date, the number of
consecutive full twelve (12) month periods since the Employee’s last date of
hire by the Employer in which the Employee is paid by the Employer for the
performance of services in a capacity that qualifies such person as an Employee.
Years of Service shall be measured in full years and no credit shall be provided
for fractions of a Year of Service, except that a partial year of service of at
least eleven (11) months shall be rounded up to a full year. In addition, an
Employee who has not completed at least one Year of Service shall be credited
with 6 Months of Service if, as of the Employee’s Termination Date,

4



--------------------------------------------------------------------------------



 



the Employee has completed a consecutive full six-month period since the
Employee’s last date of hire by the Employer in which the Employee is paid by
the Employer for the performance of services in a capacity that qualifies such
person as an Employee.
ARTICLE III — ELIGIBILITY TO PARTICIPATE
     An Employee becomes a Participant in the Plan and shall be entitled to
severance benefits only if he or she:
(i) Is notified of his/her Termination of Employment, to be effective as of his
or her Termination Date;
(ii) Remains in the continuous employ of an Employer until his or her
Termination Date, does not voluntarily terminate employment and is not
involuntarily terminated by the Employer for Cause;
(iii) Experiences a Termination of Employment; and
(iv) Timely returns a signed, dated and notarized original Agreement and General
Release.
     An Employee shall become a Participant and payment of benefits under the
Plan will be made only after the Agreement and General Release has been signed
and the time for the Employee to revoke the Agreement and General Release (as
set forth in the Agreement and General Release), if any, has expired without the
Employee having revoked that document (the “Release Effective Date”).

5



--------------------------------------------------------------------------------



 



ARTICLE IV — BENEFITS PAYABLE FROM THE PLAN
     1. Severance Pay
     Participants shall be entitled to receive severance pay from the Plan in
accordance with the following chart:

          Years of Service   Weeks of Base Pay
less than 6 Months
    2  
at least 6 Months but less than 2 Years
    4  
2 Years
    8  
3 Years
    12  
4 Years
    16  
5 Years
    20  
6 Years or more
    24  

     Thus, the maximum severance pay for all Participants under this schedule
shall be 24 Weeks of Base Pay. All severance pay will be offset by any notice
pay to an Employee for periods (if any) the Employee is permitted to continue
employment following notice of termination.
2. Continued Health Benefits
     The group medical and dental insurance coverages of a Participant (and his
or her covered eligible dependents) in effect on the Participant’s Termination
Date will be continued in accordance with the applicable plan of the Employer
(or affiliate) for a period equal to the number of Weeks of Base Pay for which
the Employee is entitled to severance pay, with the Employer and the Employee
continuing to pay their respective shares of the premiums (in accordance with
the respective plans).
     All provisions of the Participant’s (and his or her dependents’) coverages
will be in accordance with the applicable plan in effect for similarly situated
active employees of the Employer (including any applicable co- payments,
deductibles and other out-of-pocket expenses). However, the Employer’s
obligation to continue such coverage will end when a Participant becomes covered
by health insurance offered by another employer. After the period of extended
coverage described above, a Participant (and his or her eligible dependents) may
be entitled to elect to continue health coverage under the Employer’s group
medical and dental insurance plans on a self-pay basis in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).

6



--------------------------------------------------------------------------------



 



*               *               *
     If an Employee is eligible to receive any severance pay under the Plan,
such Employee shall not be entitled to receive any other severance, separation,
notice or termination payments or other remuneration on account of his or her
employment with any Employer under any other plan, policy, program or agreement.
If, for any reason, an Employee becomes entitled to or receives any other
severance, separation, notice or termination payments on account of his or her
employment or termination of employment with any Employer (or any affiliate of
an Employer), including, for example, any payments required to be paid to the
Participant under any Federal, State or local law (including, without
limitation, the Worker Adjustment and Retraining Notification Act) or pursuant
to any agreement (except unemployment benefits payable in accordance with state
law and payment for accrued but unused vacation), his or her severance under the
Plan will be reduced by the amount of such other payments paid or payable. An
Employee must notify the Plan Administrator if he or she receives or is claiming
to be entitled to receive any such payment(s).
     In extraordinary circumstances, an Employer may determine, in its sole
discretion, that a Participant shall receive additional severance benefits, in
which case the severance pay shall be the amount explicitly set forth in the
Agreement and General Release. However, in no event will the aggregate amount of
payments under the Plan exceed two times the Participant’s annual compensation
or, if less, two times the limit on annual compensation that may be taken into
account for qualified plan purposes under Section 401(a)(17) of the Internal
Revenue Code for the calendar year preceding the year in which the separation
from service occurs. (The limit under Section 401(a)(17), which was $210,000 in
2005, increased to $220,000 for 2006, and may be modified by the Internal
Revenue Service in the future.)
     Severance pay is subject to Federal, state and local income and Social
Security tax withholdings and any other withholdings mandated by law.
ARTICLE V — HOW AND WHEN SEVERANCE WILL BE PAID
     Severance will be paid in periodic installments on the Employer’s regular
payroll dates, commencing as soon as practicable following the Participant’s
Release Effective Date. An individual who is receiving severance pay in periodic
installments under the Plan shall not be considered an employee of the Employer
for any purpose.
     In the event that a Participant dies before receiving all of the payments
due to the Participant under the Plan, any remaining amounts will be paid to
(i) the appointed administrator, executor or personal representative of the
Participant’s estate, or (iii) if none, to the legal heirs of the deceased.

7



--------------------------------------------------------------------------------



 



ARTICLE VI — MISCELLANEOUS PROVISIONS
     1. Amendment and Termination. The Company reserves the right, in its sole
and absolute discretion, to terminate, amend or modify the Plan, in whole or in
part, at any time and for any reason, by action of the Head of Human Resources
of MarketAxess Corporation or the General Counsel or Chief Executive Officer of
the Company. If the Plan is terminated, amended or modified, an Employee’s right
to participate in, or to receive benefits under, the Plan may be changed. Unless
otherwise specified by the Company in an amendment, amendments made by the
Company will apply to all Employers.
     2. No Additional Rights Created. Neither the establishment of this Plan,
nor any modification thereof, nor the payment of any benefits hereunder, shall
be construed as giving to any Participant, Employee or other person any legal or
equitable right against any Employer or any officer, director or employee
thereof; and in no event shall the terms and conditions of employment by an
Employer of any Employee be modified or in any way affected by this Plan.
     3. Records. The records of an Employer with respect to Years of Service,
employment history, base salary, absences, employee benefits, and all other
relevant matters shall be conclusive for all purposes of this Plan.
     4. Construction. The respective terms and provisions of the Plan shall be
construed, whenever possible, to be in conformity with the requirements of
ERISA, or any subsequent laws or amendments thereto. To the extent not in
conflict with the preceding sentence or another provision in the Plan, the
construction and administration of the Plan shall be in accordance with the laws
of the State of New York applicable to contracts made and to be performed within
the State of New York (without reference to its conflicts of law provisions).
     5. Severability. Should any provisions of the Plan be deemed or held to be
unlawful or invalid for any reason, such fact shall not adversely affect the
other provisions of the Plan unless such determination shall render impossible
or impracticable the functioning of the Plan, and in such case, an appropriate
provision or provisions shall be adopted so that the Plan may continue to
function properly.
     6. Incompetency. In the event that the Plan Administrator finds that a
Participant is unable to care for his or her affairs because of illness or
accident, then benefits payable hereunder, unless claim has been made therefor
by a duly appointed guardian, committee, or other legal representative, may be
paid in such manner as the Plan Administrator shall determine, and the
application thereof shall be a complete discharge of all liability for any
payments or benefits

8



--------------------------------------------------------------------------------



 



to which such Participant was or would have been otherwise entitled under this
Plan.
     7. Payments to a Minor. Any payments to a minor from this Plan may be paid
by the Plan Administrator in its sole and absolute discretion (a) directly to
such minor; (b) to the legal or natural guardian of such minor; or (c) to any
other person, whether or not appointed guardian of the minor, who shall have the
care and custody of such minor. The receipt by such individual shall be a
complete discharge of all liability under the Plan therefor.
     8. Plan Not a Contract of Employment. Nothing contained in this Plan shall
be held or construed to create any liability upon any Employer to retain any
Employee in its service. All Employees shall remain subject to discharge or
discipline to the same extent as if the Plan had not been put into effect.
     9. Financing. The benefits payable under this Plan shall be paid out of the
general assets of the applicable Employer. No Participant or any other person
shall have any interest whatsoever in any specific asset of any Employer. To the
extent that any person acquires a right to receive payments under this Plan,
such right shall not be secured by any assets of any Employer.
     10. Nontransferability. In no event shall the Company (or any other
Employer) make any payment under this Plan to any assignee or creditor of a
Participant, except as otherwise required by law. Prior to the time of a payment
hereunder, a Participant shall have no rights by way of anticipation or
otherwise to assign or otherwise dispose of any interest under this Plan, nor
shall rights be assigned or transferred by operation of law.
ARTICLE VII — WHAT ELSE A PARTICIPANT NEEDS
TO KNOW ABOUT THE PLAN
     1. Claim Procedure. An Employee may file a written claim with the Plan
Administrator with respect to his or her rights to receive a benefit from the
Plan. The Employee will be informed of the decision of the Plan Administrator
with respect to the claim within 90 days after it is filed. Under special
circumstances, the Plan Administrator may require an additional period of not
more than 90 days to review a claim. If that happens, the Employee will receive
a written notice of that fact, which will also indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to make a determination with respect to the claim. If the
extension is required due to the Employee’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent until the date on
which the Employee responds to the Plan’s request for information.

9



--------------------------------------------------------------------------------



 



     The Plan Administrator has delegated to the Head of Human Resources of
MarketAxess Corporation the authority to make the initial claim determination on
behalf of the Plan Administrator. If a claim is denied in whole or in part, or
any adverse benefit determination is made with respect to the claim, the
Employee will be provided with a written notice setting forth the reason for the
determination, along with specific references to Plan provisions on which the
determination is based. This notice will also provide an explanation of what
additional information is needed to evaluate the claim (and why such information
is necessary), together with an explanation of the Plan’s claims review
procedure and the time limits applicable to such procedure, as well as a
statement of the Employee’s right to bring a civil action under Section 502(a)
of ERISA following an adverse benefit determination on review. If an Employee is
not notified (of the denial or an extension) within ninety (90) days from the
date the Employee notifies the Plan Administrator, the Employee may request a
review of the application as if the claim had been denied.
     If the Employee’s claim has been denied, or an adverse benefit
determination has been made, the Employee may request that the Plan
Administrator review the denial. The request must be in writing and must be made
within sixty (60) days after written notification of denial. In connection with
this request, the Employee (or his or her duly authorized representative) may
(i) be provided, upon written request and free of charge, with reasonable access
to (and copies of) all documents, records, and other information relevant to the
claim; and (ii) submit to the Plan Administrator written comments, documents,
records, and other information related to the claim.
     The review by the Plan Administrator will take into account all comments,
documents, records, and other information the Employee submits relating to the
claim. The Plan Administrator will make a final written decision on a claim
review, in most cases within sixty (60) days after receipt of a request for a
review. In some cases, the claim may take more time to review, and an additional
processing period of up to sixty (60) days may be required. If that happens, the
Employee will receive a written notice of that fact, which will also indicate
the special circumstances requiring the extension of time and the date by which
the Plan Administrator expects to make a determination with respect to the
claim. If the extension is required due to the Employee’s failure to submit
information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
to the Employee until the date on which the Employee responds to the Plan’s
request for information.
     The Plan Administrator has delegated to the General Counsel of the Company
the authority to make the decision on the claim for review. The Plan
Administrator’s decision on the claim for review will be communicated to the
Employee in writing. If an adverse benefit determination is made with respect to
the claim, the notice will include (i) the specific reason(s) for any adverse
benefit determination, with references to the specific Plan provisions on which
the

10



--------------------------------------------------------------------------------



 



determination is based; (ii) a statement that the Employee is entitled to
receive, upon request and free of charge, reasonable access to (and copies of)
all documents, records and other information relevant to the claim; and (iii) a
statement of the Employee’s right to bring a civil action under Section 502(a)
of ERISA. The decision of Plan Administrator (or its designee) is final and
binding on all parties.
     These procedures must be exhausted before a Participant (or any
beneficiary) may bring a legal action seeking payment of benefits.
     2. Plan Interpretation and Benefit Determination.
     A. The Plan Administrator (or, where applicable, any duly authorized
delegee of the Plan Administrator) shall have the exclusive right, power, and
authority, in its sole and absolute discretion, to administer, apply and
interpret the Plan and any other documents and to decide all factual and legal
matters arising in connection with the operation or administration of the Plan.
     B. Without limiting the generality of the foregoing paragraph, the Plan
Administrator (or, where applicable, any duly authorized delegee of the Plan
Administrator) shall have the sole and absolute discretionary authority to:
          1. take all actions and make all decisions (including factual
decisions) with respect to the eligibility for, and the amount of, benefits
payable under the Plan;
          2. formulate, interpret and apply rules, regulations and policies
necessary to administer the Plan;
          3. decide questions, including legal or factual questions, relating to
the calculation and payment of benefits, and all other determinations made,
under the Plan;
          4. resolve and/or clarify any factual or other ambiguities,
inconsistencies and omissions arising under this Agreement, the Plan or other
Plan documents; and
          5. process, and approve or deny, benefit claims and rule on any
benefit exclusions.
     All determinations made by the Plan Administrator (or, where applicable,
any duly authorized delegee of the Plan Administrator) with respect to any
matter arising under the Plan shall be final and binding on the Employers,
Employee, Participant, beneficiary, and all other parties affected thereby.

11



--------------------------------------------------------------------------------



 



     3. Your Rights Under ERISA. As a participant in the Plan you are entitled
to certain rights and protections under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). ERISA provides that all Plan participants
shall be entitled to:
     Receive Information About Your Plan and Benefits
     Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including insurance contracts, and a copy of the latest annual report (Form 5500
Series), if any, filed by the Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Pension and Welfare Benefit
Administration.
     Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts, and copies
of the latest annual report (Form 5500 Series), if any, and updated summary plan
description. The Plan Administrator may make a reasonable charge for the copies.
     Receive a summary of the Plan’s annual financial report (if any). The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.
     Prudent Actions by Plan Fiduciaries
     In addition to creating rights for Plan participants, ERISA imposes duties
upon the people who are responsible for the operation of the employee benefit
plan. The people who operate your Plan, called “fiduciaries” of the Plan, have a
duty to do so prudently and in the interest of you and other Plan participants
and beneficiaries. No one, including your employer or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.
     Enforce Your Rights
     If your claim for a welfare benefit is denied or ignored, in whole or in
part, you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
     Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to

12



--------------------------------------------------------------------------------



 



provide materials and pay you up to $110 a day until you receive the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator. If you have a claim for benefits which is denied or ignored,
in whole or in part, you may file suit in a state or Federal court. If you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.
     Assistance with Your Questions
     If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.
     4. Plan Document. This document shall constitute both the plan document and
summary plan description and shall be distributed to all Employees in this form.

13



--------------------------------------------------------------------------------



 



     5. Other Important Facts.

     
OFFICIAL NAME OF THE PLAN:
  MarketAxess Severance Pay Plan
 
   
SPONSOR:
  MarketAxess Holdings, Inc.

 
  140 Broadway, 42nd Floor

 
  New York, NY 10005

 
  (212) 813-6000
 
   
EMPLOYER IDENTIFICATION NUMBER (EIN):
  52-2230784
 
   
PLAN NUMBER:
  701
 
   
TYPE OF PLAN:
  Employee Welfare Severance Benefit Plan
 
   
END OF PLAN YEAR:
  December 31
 
   
TYPE OF ADMINISTRATION:
  Employer Administered
 
   
PLAN ADMINISTRATOR:
  MarketAxess Holdings, Inc.

 
  140 Broadway, 42nd Floor

 
  New York, NY 10005

 
  (212) 813-6000

 
  Attn:     Head of Human Resources

 
                 MarketAxess Corporation
 
   
EFFECTIVE DATE:
  August 1, 2006

          The Plan Administrator keeps records of the Plan and is responsible
for the administration of the Plan. The Plan Administrator will also answer any
questions you may have about the Plan.
          Service of legal process may be made upon the Plan Administrator.
          No individual may, in any case, become entitled to additional benefits
or other rights under this Plan after the Plan is terminated. Under no
circumstances, will any benefit under this Plan ever vest or become
nonforfeitable.

14